          Case 1:21-cv-00070-PGG-DCF Document 13
                                              12 Filed 03/23/21
                                                       03/22/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------x
STACEY MERCER                                                  CASE NO.: 1:21-cv-00070-PGG-DCF
an individual,
                           Plaintiff,
                                                               NOTICE OF VOLUNTARY
                                                               DISMISSAL WITHOUT PREJUDICE
                 v.

GATEWAY INN, INC.,
a New York corporation,

                           Defendant.
---------------------------------------------------X
         Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff STACEY MERCER

by and through undersigned counsel, hereby files this Notice of Voluntary Dismissal without

Prejudice as to defendant GATEWAY INN, INC.


DATED: Garden City, New York
       March 22, 2021

                                                               Respectfully submitted,

                                                               Bashian & Papantoniou, P.C.
                                                               Attorneys for Plaintiff
                                                               500 Old Country Road, Ste. 302
                                                               Garden City, NY 11530
                                                               Tel: (516) 279-1554
                                                               Fax: (516) 213-0339

                                                               By: /s/ Erik M. Bashian
                                                               ERIK M. BASHIAN, ESQ.
                                                               eb@bashpaplaw.com


                                                      The Clerk of Court is directed to close
                                                      this case.




82299v2                                                   Dated: March 23, 2021
